UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2012 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From to Commission File Number: 000-52670 PANACHE BEVERAGE INC. (Exact name of small business issuer as specified in its charter) Florida 20-2089854 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 40 W. 23rd Street, 2nd Floor, New York, NY 10010 (Address of principal executive offices) (347) 436-8383 (Issuer's telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files). YesxNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 if Regulation S-K (229.405 of this Chapter) is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy of information statements incorporated by reference in Part III of this Form 10-Q or any amendments to this Form 10-Q. YesoNo x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Non-accelerated filer o(Do not check if a smaller reporting company) Accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in rule 12b-2 of the Exchange Act). YesoNo x Indicate by check mark if the registrant is not required to file reports pursuant to Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. YesoNo o Number of shares of common stock, par value $.001, outstanding as of November 6, 2012:26,422,891 CAUTIONARY STATEMENT REGARDING FORWARD LOOKING INFORMATION The discussion contained in this 10-Q under the Securities Exchange Act of 1934, as amended, contains forward-looking statements that involve risks and uncertainties. The issuer's actual results could differ significantly from those discussed herein. These include statements about our expectations, beliefs, intentions or strategies for the future, which we indicate by words or phrases such as "anticipate," "expect," "intend," "plan," "will," "we believe," "the Company believes," "management believes" and similar language, including those set forth in the discussions under "Notes to Consolidated Financial Statements" and "Management's Discussion and Analysis or Plan of Operation" as well as those discussed elsewhere in this Form 10-Q. We base our forward-looking statements on information currently available to us, and we assume no obligation to update them. Statements contained in this Form 10-Q that are not historical facts are forward-looking statements that are subject to the "safe harbor" created by the Private Securities Litigation Reform Act of 1995. TABLE OF CONTENTS PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 3 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 19 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 23 ITEM 4. CONTROLS AND PROCEDURES 23 PART II. OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 24 ITEM 1A. RISK FACTORS 24 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 24 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 25 ITEM 4. MINE SAFETY DISCLOSURES 25 ITEM 5. OTHER INFORMATION 25 ITEM 6. EXHIBITS 26 SIGNATURES 27 INDEX TO EXHIBITS 28 2 ITEM 1.FINANCIAL STATEMENTS PANACHE BEVERAGE, INC. CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2 3 PANACHE BEVERAGE, INC. TABLE OF CONTENTS SEPTEMBER 30, 2 Consolidated Balance Sheets as of September 30, 2012 and December 31, 2011 (unaudited) 5 Consolidated Statements of Operations for the three and nine months ended September 30, 2012 and 2011 (unaudited) 6 Consolidated Statement of Equity (Deficit) as of September 30, 2012 (unaudited) 7 Consolidated Statements of Cash Flows for the nine months ended September 30, 2012 and 2011 (unaudited) 8 Notes to Consolidated Financial Statements (unaudited) 9 4 PANACHE BEVERAGE, INC. CONSOLIDATED BALANCE SHEETS - (Unaudited) September 30, December 31, ASSETS Current Assets Cash and cash equivalents $ $ Accounts receivable – net Inventory Prepaid expenses and other current assets Total Current Assets Property and Equipment - net TOTAL ASSETS $ $ LIABILITIES AND EQUITY (DEFICIT) Current Liabilities Accounts payable $ $ Due to factor Notes payable Loans payable – related parties Consulting fees payable – related party - Accrued interest Other current liabilities Total Current Liabilities Long term debt Total Liabilities Equity (Deficit) Common stock, par value $0.001; 200,000,000 and 200,000,000 shares authorized as of June 30, 2012 and December 31,2011, respectively; 26,422,891 and 25,107,891 sharesissued and outstanding as of September 30, 2012 andDecember 31, 2011, respectively Additional paid in capital Additional paid in capital - warrants Treasury stock, at cost, 50,000 and 0 shares as of September 30, 2012 and December 31, 2011, respectively ) - Accumulated (deficit) ) ) Total stockholders' deficit ) ) Non-controlling interests ) ) Total Equity (Deficit) ) ) TOTAL LIABILITIES AND EQUITY (DEFICIT) $ $ 5 PANACHE BEVERAGE, INC. CONSOLIDATED STATEMENTS OF OPERATIONS- (Unaudited) For the three months ended For the nine months ended September 30, September 30, REVENUES - NET $ COST OF GOODS SOLD GROSS PROFIT OPERATING EXPENSES Advertising and promotion Consulting Professional fees General and administrative TOTAL OPERATING EXPENSES LOSS FROM OPERATIONS ) OTHER EXPENSE Interest expense ) LOSS FROM OPERATIONS AND BEFORENON-CONTROLLING INTERESTS ) LESS: LOSS ATTRIBUTABLE TO NON-CONTROLLING INTERESTS LOSS BEFORE PROVISION FORINCOME TAXES ) PROVISION FOR INCOME TAXES - NET LOSS ATTRIBUTABLE TOPANACHE BEVERAGE, INC. $ ) $ ) $ ) $ ) BASIC AND DILUTED RESULTS PER SHAREOF COMMON STOCK: LOSS PER SHARE ATTRIBUTABLE TO PANACHE BEVERAGE, INC.:BASIC AND DILUTED $ ) $ ) $ ) $ ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING: BASIC AND DILUTED 6 PANACHE BEVERAGE, INC. CONSOLIDATED STATEMENT OF EQUITY (DEFICIT)- (Unaudited) AS OF SEPTEMBER 30, 2012 Common stock Additional Paid in Common Stock Treasury Accumulated Total Stockholders' (Deficit) Non-Controlling Total Equity Shares Amount Capital Warrants Stock Deficit Equity Interests (Deficit) Balance, January 1, 2011 - $
